
	

113 SRES 166 ATS: Commemorating the 50th anniversary of the founding of the Organization of African Unity (OAU) and commending its successor, the African Union.
U.S. Senate
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 166
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2013
			Mr. Coons (for himself
			 and Mr. Flake) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			June 25, 2013
			Reported by Mr.
			 Menendez, without amendment
		
		
			June 26, 2013
			Considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  founding of the Organization of African Unity (OAU) and commending its
		  successor, the African Union.
	
	
		Whereas, on May 25, 1963, 32 newly independent African
			 countries signed the Charter of the Organization of African Unity (OAU) to
			 promote unity, solidarity, and political and economic cooperation among
			 themselves, and to defend member states’ sovereignty, territorial integrity,
			 and independence;
		Whereas upon its inception, the OAU embraced the
			 principles of the Universal Declaration of Human Rights, including freedom of
			 association, free expression, and political participation;
		Whereas such efforts to encourage African unity, advance
			 human rights, and promote economic development on the continent were undermined
			 by regional conflicts, military coups, and civil wars, as well as large foreign
			 debts, increasing trade imbalances, food insecurity, and weak
			 institutions;
		Whereas a decision declaring the establishment of the
			 African Union (AU) as a successor organization to the OAU to promote democratic
			 principles and institutions, encourage economic growth, and develop new tools
			 for the collective promotion of regional stability was adopted in Sirte, Libya,
			 on March 1, 2001, and March 2, 2001;
		Whereas the vision of the African Union is that of
			 an integrated, prosperous and peaceful Africa, driven by its own
			 citizens and representing a dynamic force in the global arena;
		Whereas the African Union expresses commitment to the
			 essential values of transparency and accountability and promotes democratic
			 processes across the continent of Africa;
		Whereas the African Union departed from the OAU's abiding
			 doctrine of nonintervention in the internal affairs of member states in favor
			 of a new policy establishing the right of the AU to intervene in a member state
			 under grave circumstances, including with respect to war crimes, genocide, and
			 crimes against humanity;
		Whereas the African Union continues to build more robust
			 African regional institutions in order to address the myriad challenges facing
			 the continent, and has established an African peace and security architecture,
			 the New Partnership for Africa's Development, a strategic framework for
			 regional socioeconomic development, the Comprehensive Africa Agriculture
			 Development Program, and the African Peer Review Mechanism, which seeks to help
			 advance good governance, among other institutions;
		Whereas the African Union has contributed to regional
			 peace and security by mobilizing peacekeeping or intervention forces to protect
			 civilians or support political mediation missions and peace-building processes
			 in Burundi, Comoros, Sudan, Somalia, and Mali;
		Whereas efforts to end conflicts on the continent of
			 Africa, which continue to destabilize states, undermine democracy, stifle
			 economic growth and investment, and rob young Africans of the opportunity for
			 an education and a better life, are a key United States objective;
		Whereas it is critical to the interests of the United
			 States that the African Union be capable of effectively addressing current
			 conflicts and preventing future ones, advancing economic growth and broad-based
			 and sustainable economic development, and consolidating democracy and good
			 governance;
		Whereas the United States Government demonstrated its
			 strong commitment to working closely with the AU by establishing a Mission to
			 the African Union in 2006;
		Whereas, on August 3, 2010, the United States and the
			 African Union signed a $5,800,000 multi-year assistance agreement to achieve
			 common policy objectives;
		Whereas, on June 14, 2012, President Barack Obama
			 announced a United States Strategy Toward Sub-Saharan Africa, which calls on
			 the United States to deepen its partnership with African countries and regional
			 organizations by supporting efforts to advance accountable, democratic
			 governance and adherence to human rights norms and the rule of law,
			 particularly by supporting the African Union African Charter on Democracy,
			 Elections, and Governance and other multilateral standards;
		Whereas key goals also supported by the African Union
			 include fostering peace and security, spurring economic growth, trade, and
			 investment, and promoting opportunity and development;
		Whereas, on February 1, 2013, a Memorandum of
			 Understanding was signed between the United States and the African Union to
			 cement cooperation on peace and security, democracy and governance, economic
			 growth, trade, and investment, and promotion of opportunity and
			 development;
		Whereas the African Union serves as a preeminent dialogue
			 and policy-making forum for leaders in Africa seeking to advance a wide range
			 of regional political, security, social, and economic objectives, including
			 sub-regional integration, and is a key interlocutor for and representative of
			 the people of Africa in international political and policy forums, including
			 the United Nations; and
		Whereas close relations between the United States and the
			 African Union mutually benefit the people of the United States and Africa and
			 the political, security, economic, and cultural relations that link them: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)extends warm congratulations to the former
			 member states of the Organization of African Unity on the 50th year anniversary
			 of its founding, in particular its original 32 member states;
			(2)commends member
			 states of the African Union for their strong and determined joint efforts to
			 promote democratic societies, sustainable development, and sound economic
			 practices, and peace, security, and stability on the continent;
			(3)urges the
			 President to continue to strongly support efforts to advance and strengthen
			 United States-African Union cooperation, including through United States
			 programs to help build the capacities of the African Union;
			(4)encourages the
			 President to expedite and expand United States efforts to achieve the goals and
			 objectives of his United States Strategy Toward Sub-Saharan Africa; and
			(5)emphasizes the
			 rule of law, good governance, respect for human rights, open markets, and
			 broad-based and sustainable economic growth and development as key pillars for
			 long-term stability and security in Africa and United States engagement with
			 the continent.
			
